Case: 11-10963   Date Filed: 03/04/2013   Page: 1 of 12

                                                    [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 11-10963
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 1:10-cv-20508-WMH



HARSH SHARMA,

                   Plaintiff - Appellant,

versus

DRUG ENFORCEMENT AGENCY,
UNITED STATES ATTORNEY GENERAL,
UNITED STATES MARSHALL SERVICE,
MIKE LNU,
DEA,
AMBER BAGINSKI,
TFO and others unknown individual
and official capacities,
U.S. ATTORNEY'S OFFICE,

                   Defendants - Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                            (March 4, 2013)
              Case: 11-10963     Date Filed: 03/04/2013    Page: 2 of 12

Before MARCUS, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

      Harsh Sharma, proceeding pro se, appeals the district court’s grant of the

defendants’ motion for summary judgment. Sharma initially brought suit in

federal district court under 28 U.S.C. § 1983; however, he later amended his

complaint, and alleged, under Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388, 91 S. Ct. 1999 (1971), constitutional violations

in connection with the revocation of his Drug Enforcement Administration (DEA)

registration. The defendants responded with a motion to dismiss, which the

magistrate judge construed as a motion for summary judgment. The district court

adopted the magistrate’s report and recommendation, and granted summary

judgment in favor of the defendants. On appeal, Sharma argues that the defendants

revoked his DEA registration without providing him notice and a hearing, which

amounted to a violation of his Fifth Amendment right to due process. After a

thorough review of the record, we affirm.

                                 I. BACKGROUND

      Sharma filed a pro se amended Bivens complaint against the DEA, the

Attorney General, DEA Agent Amber Baginski, “Mike c/o DEA,” and other

unknown DEA employees in both their individual and official capacities, alleging

violations of his rights under the First, Fourth, Fifth, Sixth, Eighth, and Fourteenth


                                           2
              Case: 11-10963     Date Filed: 03/04/2013   Page: 3 of 12

Amendments, and the Equal Protection Clause of the Fourteenth Amendment. He

alleged that he was a DEA registrant for over 12 years and that, unbeknownst to

him, the DEA revoked his registration on February 28, 2009, a year before it was

scheduled to expire. He alleged that the DEA and its employees had conspired to

terminate or revoke his license to possess, distribute, or dispense controlled

substances without providing him with “actual meaningful notice” and an

opportunity to be heard. Sharma further alleged that Baginski and “Mike” had

falsely arrested him, and Baginski had committed perjury by stating that notice had

been sent to him. He requested compensatory and punitive damages in the amount

of $250 million.

      The Attorney General and the DEA filed a motion to dismiss Sharma’s

complaint. They argued that the claims against the DEA and the official capacity

claims against the individual defendants were barred by sovereign immunity. The

Bivens claims against the individual defendants for their roles in allegedly denying

Sharma notice prior to revocation of his DEA registration should be dismissed

because there was a comprehensive statutory scheme that provides adequate

remedial mechanisms for the alleged deprivation of Sharma’s property without due

process.

      In support of its motion, the government provided the plea agreement from

Sharma’s criminal prosecution in the U.S. District Court for the Middle District of


                                          3
              Case: 11-10963     Date Filed: 03/04/2013    Page: 4 of 12

Florida, pursuant to which Sharma pleaded guilty to one count of knowingly and

intentionally distributing controlled substances, in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(D), and two counts of knowingly and intentionally

possessing with intent to distribute controlled substances, in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(D). Sharma acknowledged that he was entering the

agreement and pleading guilty intelligently, freely, and voluntarily, and he

admitted that he was in fact guilty of the offenses for which he was pleading guilty.

The plea agreement contained a factual basis for the plea, and Sharma admitted

that the facts were true and that the government would have been able to prove

those specific facts and others beyond a reasonable doubt had the case proceeded

to trial. Relevant to this appeal, the plea agreement set forth the following set of

facts regarding the revocation of Sharma’s medical license and DEA registration:

      In 1996, defendant Harsh Sharma (“Sharma”) became licensed to
      practice medicine in Florida. From October 19, 2004, through
      January 31, 2007, Sharma was also registered with the Florida Board
      of Medicine as a “dispensing practitioner,” which authorized him to
      directly dispense prescription medication to his patients. Because
      Sharma had a controlled substance Registration Number
      (#BS4579679) with the Drug Enforcement Administration (“DEA”)
      during this time period, he was also permitted to use his Florida
      dispensing license to dispense certain types of controlled substances
      directly to his patients in Florida. However, Sharma intentionally
      allowed his dispensing license to expire on January 31, 2007.
      Accordingly, as of February 1, 2007, Sharma was not permitted to
      directly dispense prescription medication—including controlled
      substances—for a fee to his patients.



                                           4
             Case: 11-10963     Date Filed: 03/04/2013   Page: 5 of 12

      On June 26, 2007, the Florida Board of Medicine permanently
      revoked Sharma’s Florida medical license (#ME0071440) for
      violations of Florida Statutes §§ 458.331(1)(q), 458.331(1)(t),
      458.331(1)(m), 458.331(1)(x), and 458.331(1)(g), in Department of
      Health case # 2005-08226. Sharma received a copy of this Final
      Order of Revocation which was sent to his post office box—P.O. Box
      11761, Naples, Florida, 34101. After the Florida Board of Medicine
      revoked Sharma’s medical license on June 26, 2007, Sharma no
      longer had the legal authority to possess controlled substances not
      intended for personal use. On February 27, 2008, the DEA’s
      Diversion Office rescinded Sharma’s DEA Registration Number.

      The government also submitted the judgment showing that Sharma was

adjudicated guilty of the offenses and sentenced to a term of imprisonment of 60

months on each count, to run concurrently.

      The matter was referred to a magistrate judge, who construed the

defendants’ motion as a motion for summary judgment. The magistrate judge

recommended that the defendants’ motion be granted. Sharma objected. The

district court overruled Sharma’s objections, adopted the magistrate’s report and

recommendation, and granted summary judgment in favor of the defendants on all

claims.

                          II. STANDARD OF REVIEW

      A district court’s order granting summary judgment is reviewed de novo,

“viewing all the evidence, and drawing all reasonable inferences, in favor of the

non-moving party.” Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 767 (11th

Cir. 2005) (per curiam). “Summary judgment is appropriate ‘if the pleadings,


                                         5
              Case: 11-10963     Date Filed: 03/04/2013    Page: 6 of 12

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.’” Eberhardt v.

Waters, 901 F.2d 1578, 1580 (11th Cir. 1990) (quoting Fed. R. Civ. P. 56). Pro se

pleadings are held to a less stringent standard and liberally construed. Alba v.

Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). We may affirm the district

court’s judgment on any ground that the record supports. Lucas v. W.W. Grainger,

Inc., 257 F.3d 1249, 1256 (11th Cir. 2001).

                                  III. DISCUSSION

      Here, Sharma brought suit against the defendants, who are federal officials,

in both their official and individual capacities. As an initial matter, Bivens only

applies to claims against federal officers in their individual capacities; it does not

create a cause of action for federal officers sued in their official capacities. See

Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 69–71, 122 S. Ct. 515, 521–22 (2001).

“Absent a waiver, sovereign immunity shields the Federal Government and its

agencies from suit,” and “[t]he terms of the federal government’s consent to be

sued in any court define that court’s jurisdiction to entertain the suit.” JBP

Acquisitions, LP v. U.S. ex rel. F.D.I.C., 224 F.3d 1260, 1263 (11th Cir. 2000)

(internal quotation marks omitted). Summary judgment, therefore, was appropriate

as to Sharma’s claims against the defendants in their official capacities.


                                           6
              Case: 11-10963     Date Filed: 03/04/2013    Page: 7 of 12

      As stated, however, Sharma also brought suit againt the defendants in their

individual capacities, alleging violations of his Fifth Amendment due process

rights. The Supreme Court has allowed Bivens actions against defendants in their

individual capacities for violations of the Due Process Clause of the Fifth

Amendment. See Davis v. Passman, 442 U.S. 228, 99 S. Ct. 2264 (1979). As an

affirmative defense, however, “qualified immunity protects government officials

performing discretionary functions from suits in their individual capacities unless

their conduct violates clearly established statutory or constitutional rights of which

a reasonable person would have known.” Andujar v. Rodriguez, 486 F.3d 1199,

1202 (11th Cir. 2007) (internal quotation marks omitted). To overcome qualified

immunity, Sharma must show that: (1) the defendants violated a constitutional

right; and (2) the right was clearly established at the time of the alleged violation.

See id. at 1202–03.

      Sharma argues that his Fifth Amendment due process rights were violated.

The Fifth Amendment provides that “[n]o person shall be . . . deprived of life,

liberty, or property, without due process of law.” U.S. Const. Amend. V. When

appropriate, we will review a procedural due process claim by first determining

whether the plaintiff had a protected liberty or property interest, to which he was

entitled, that was infringed by government action. Ross v. Clayton County, Ga.,

173 F.3d 1305, 1307 (11th Cir. 1999) (analyzing procedural due process under the


                                           7
              Case: 11-10963     Date Filed: 03/04/2013   Page: 8 of 12

Fourteenth Amendment); see Dusenbery v. United States, 534 U.S. 161, 167, 122

S. Ct. 694, 699 (2002) (stating that the Fourteenth Amendment’s Due Process

Clause and Fifth Amendment’s Due Process Clause prohibit the same activity,

with the Fifth simply applying to federal officials, rather than state). The Supreme

Court has held that the ability to practice one’s profession may be a liberty or

property interest protected by the Due Process Clause. Schware v. Bd. of Bar

Exam’rs of the State of New Mexico, 353 U.S. 232, 238–39, 77 S. Ct. 752, 756

(1957) (“A State cannot exclude a person from the practice of law or from any

other occupation in a manner or for reasons that contravene the Due Process

[Clause]”).

      If we determine that a deprivation of a protected interest took place, then we

must determine if the individuals received sufficient process regarding that

deprivation. Ross, 173 F.3d at 1307. The essence of due process is an opportunity

to be heard at a meaningful time and in a meaningful way. Reams v. Irvin, 561

F.3d 1258, 1263 (11th Cir. 2009). Thus, even where a governmental entity fails to

follows its own regulations providing for procedural safeguards, it is not a denial

of due process if the individual was provided with adequate notice such that his

rights were not prejudiced. See Gov’t of the Canal Zone v. Brooks, 427 F.2d 346,




                                          8
                Case: 11-10963       Date Filed: 03/04/2013       Page: 9 of 12

347–48 (5th Cir. 1970) (per curiam). 1 Further, there is no due process violation

where the government has made available a post-deprivation remedy sufficient to

correct an alleged procedural deprivation. Cotton v. Jackson, 216 F.3d 1328, 1331

n.2 (11th Cir. 2000) (per curiam). In the instant matter, Sharma had a post-

deprivation remedy available.

       The Controlled Substances Act (CSA), Title II of the Comprehensive Drug

Abuse Prevention and Control Act, was designed by Congress as a “closed

regulatory system making it unlawful to manufacture, distribute, dispense, or

possess any controlled substance except in a manner authorized by the CSA.”

Gonzales v. Raich, 545 U.S. 1, 13, 125 S. Ct. 2195, 2203 (2005). The Act

authorizes the Attorney General to license manufacturers, distributers, and

dispensers to handle controlled substances. 21 U.S.C. § 823. Accordingly,

physicians who dispense prescription medications that are controlled substances

are required to obtain proper registration from the Attorney General. See 21

U.S.C. §§ 822(a), 823(f); Gonzales v. Oregon, 546 U.S. 243, 250–51, 126 S. Ct.

904, 912 (2006).

       Under the CSA, the Attorney General has the authority to deny, revoke, or

suspend registrations. 21 U.S.C. § 824. However, the Attorney General has


       1
          See Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1207 (11th Cir. 1981) (holding that
decisions in the Fifth Circuit Court of Appeals “shall be binding as precedent in the Eleventh
Circuit, for this court, the district courts, and the bankruptcy courts in the circuit”).
                                                9
             Case: 11-10963     Date Filed: 03/04/2013   Page: 10 of 12

delegated this authority to the DEA. See United States v. Lippner, 676 F.2d 456,

460 (11th Cir. 1982) (holding that the functions vested in the Attorney General by

the Comprehensive Drug Abuse Prevention Act were properly delegated to the

DEA). In the event that an existing registration is proposed for revocation, the

DEA is required to serve an “order to show cause” on the registrant and give the

registrant an opportunity for a hearing before an Administrative Law Judge in

order to contest the proposed action. See 21 U.S.C. § 824(c). Pursuant to 21

U.S.C. § 877, federal appellate courts have jurisdiction to review the Attorney

General’s decision regarding revocation of a physician’s DEA registration.

      Summary judgment was thus appropriate as to Sharma’s claims against the

defendants in their individual capacities because Sharma has failed to establish a

violation of his constitutional due process rights, as he was afforded adequate

notice and an opportunity to be heard, as well as an opportunity to appeal the

revocation of his DEA registration, which he did not. See Gov’t of the Canal Zone,

427 F.2d at 347–48; Cotton, 216 F.3d at 1331 n.2. In Sharma’s plea agreement in

his criminal case, he admitted that he “intentionally” allowed his registration to

expire on January 31, 2007, and “accordingly,” he was not permitted to dispense

prescription medications. He further conceded that he knew that his DEA

registration was rescinded on February 27, 2008. Since, by his own admission,

Sharma knew that his DEA registration had expired, his constitutional due process


                                          10
             Case: 11-10963     Date Filed: 03/04/2013    Page: 11 of 12

rights were not violated by an alleged lack of notice as to the rescission of the

registration. See Gov’t of the Canal Zone, 427 F.2d at 347–48 (holding that there

is not a denial of due process if the individual was provided with adequate notice

such that his rights were not prejudiced). Sharma was given sufficient notice and

an opportunity to be heard; he cannot show a violation of his due process rights or

any other clearly established constitutional right. Moreover, because the plea

agreement conclusively established that Sharma was aware of the DEA’s actions,

there is no evidence that he could submit that would show that he was not afforded

sufficient notice. Accordingly, the defendants are entitled to qualified immunity

on the claims against them in their individual capacities.

      Additionally, although the district court granted the motion on other

grounds, the government correctly argued that Sharma’s Bivens claims against the

individual defendants could not proceed given the existence of an adequate

alternative remedy. See Hardison v. Cohen, 375 F.3d 1262, 1264 (11th Cir. 2004);

Lucas, 257 F.3d at 1256 (holding that this Court may affirm the district court’s

judgment on any ground that the record supports). The CSA is a “closed

regulatory system” that provides an alternative means of redress for the actions of

which Sharma complains. See Gonzales, 541 U.S. at 13, 125 S. Ct. at 2203. Thus,

Sharma should have contested the revocation of his DEA registration by appealing

to this court, pursuant to the scheme provided by the CSA. See 21 U.S.C. § 877.


                                          11
            Case: 11-10963    Date Filed: 03/04/2013   Page: 12 of 12

Because Sharma had an alternative means of obtaining redress, we decline to

recognize a cause of action under Bivens. See Hardison, 375 F.3d at 1264.

Accordingly, the district court’s order granting defendants’ motion for summary

judgment is affirmed.

      AFFIRMED.




                                        12